REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a method of removing an oil filter threadably attached to an engine, including the steps of providing a sheath having an open top end, a closed bottom end, and a cylindrical sidewall with flow channels extending between the open top end and the closed bottom end, the sheath being made of a resilient, stretchable material, the cylindrical sidewall of the sheath initially being in a rolled configuration, cracking, stretching, partially unrolling, allowing, removing and unrolling as recited in new independent claim twenty-one. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Popovics whose telephone number is (571) 272-1164. The examiner’s Supervisor, Ms. Jennifer Michener, can be reached at (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776